17 Ill. App.3d 127 (1974)
308 N.E.2d 34
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
CLARANCE E. DAVIS, Defendant-Appellant.
No. 58337.
Illinois Appellate Court  First District (1st Division).
January 14, 1974.
*128 James J. Doherty, Public Defender, of Chicago (Ira Churgin, Assistant Public Defender, of counsel), for appellant.
Bernard Carey, State's Attorney, of Chicago (Kenneth L. Gillis and Linda West Conley, Assistant State's Attorneys, of counsel), for the People.
Abstract of Decision.
Judgment affirmed.